IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Luz Mary Carmona,                      :
                Petitioner             :
                                       :
             v.                        :      No. 865 C.D. 2017
                                       :
Workers' Compensation Appeal           :
Board (Allegheny Valley School         :
of Philadelphia and PMA Insurance      :
Company),                              :
                   Respondents         :



                                       ORDER

             NOW, March 26, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge